UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 29, 2012 CORRIDOR VENTURES I ACQUISITION CORP. (Exact name of registrant as specified in its charter) Nevada 000-54083 27-3183663 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1 Changi North Street 1, Singapore100027 (Address of principal executive office) +(86) 10-8591-1129 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. (a) Dismissal of Independent Accountant Previously Engaged as Principal Accountant. On October 29, 2012, Corridor Ventures I Acquisition Corp. (the “Company”), dismissed EFP Rotenberg, LLP (“Rotenberg”), as the independent registered public accounting firm of the Company.The dismissal was approved by the Board of Directors of the Company (the “Board”). The reports of Rotenberg on the financial statements of the Company for the fiscal years ended March 31, 2011 and 2012, did not contain any adverse opinion or a disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles except an explanatory paragraph as to an uncertainty with respect to the Company’s ability to continue as a going concern. During the fiscal years ended March 31, 2011 and 2012 and through the date of this report, there were no (1) disagreements with Rotenberg on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Rotenberg, would have caused them to make reference thereto in their reports on the financial statements for such years; or (2) “reportable events” as defined in Item 304(a)(1)(v) of Regulation S-K. The Company has requested that Rotenberg furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the above statements and, if not, stating the respects in which it does not agree. A copy of such letter, dated October 29, 2012, indicating that it is in agreement with such disclosures is filed as Exhibit 16.1 to this Form 8-K. (b) Engagement of New Independent Accountant as Principal Accountant. On October 29, 2012, the Board approved the appointment of De Joya Griffith, LLC (“De Joya”) as the independent registered public accounting firm of the Company. During the Company’s two most recent fiscal years and the subsequent interim periods preceding De Joya’s engagement, neither the Company nor anyone on behalf of the Company consulted with De Joya regarding the application of accounting principles to any specific completed or contemplated transaction, or the type of audit opinion that might be rendered on the Company’s financial statements, and De Joya did not provide any written or oral advice that was an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issue or any matter that was the subject of a “disagreement” or a “reportable event,” as such terms are defined in Item 304(a)(1) of Regulation S-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed with this Current Report on Form 8-K: Exhibit No. Description Letter to the Securities and Exchange Commission from EFP Rotenberg, LLP, dated October 29, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORRIDOR VENTURES I ACQUISITION CORP. Date:November 6, 2012 By: /s/ Yana Slatina Yana Slatina Chief Executive Officer 3
